                                          Case 3:18-mc-80132-JSC Document 82 Filed 09/11/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PALANTIR TECHNOLOGIES INC.,                         Case No. 18-mc-80132-JSC
                                                        Movant,
                                   8
                                                                                             ORDER RE: PLAINTIFFS’ MOTION
                                                  v.                                         TO COMPEL
                                   9

                                  10     MARC L. ABRAMOWITZ,                                 Re: Dkt. No. 81
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Palantir Technologies Inc. alleges that Marc L. Abramowitz took advantage of

                                  14   his position as an investor and confidant to learn Palantir’s trade secrets and file patent

                                  15   applications based on those trade secrets in the United States and Germany. Palantir has filed suit

                                  16   in Germany challenging Mr. Abramowitz’s cybersecurity patent applications (the “German

                                  17   Proceedings”). By Order filed November 22, 2019 the Court granted Palantir’s application under

                                  18   28 U.S.C. § 1782 for certain discovery to be used in the German Proceedings. (Dkt. No. 66.)

                                  19   Trial in the German Proceedings is now scheduled for October 15, 2020.

                                  20          Now pending before the Court is a discovery dispute joint letter regarding Mr.

                                  21   Abramowitz’s production of documents in response to the Court’s Order. (Dkt. No. 81.) Palantir

                                  22   contends (1) that Mr. Abramowitz has refused to produce documents responsive to Request No.

                                  23   2(a), and (2) that since the Court’s November 2019 order Mr. Abramowitz has waived his

                                  24   attorney-client privilege as to certain communications which therefore must now be produced.

                                  25   After carefully considering the parties’ joint submission, the Court concludes that oral argument is

                                  26   unnecessary, see N.D. Cal. Civ. L.R. 7-1(b), and DENIES in part and GRANTS in part Palantir’s

                                  27   motion to compel.

                                  28
                                           Case 3:18-mc-80132-JSC Document 82 Filed 09/11/20 Page 2 of 5




                                   1                                              DISCUSSION

                                   2       I.      Request No. 2(a)

                                   3            Request No. 2(a) requires Mr. Abramowitz to produce all documents “concerning the

                                   4   technology challenged in the [Cyber Patents], including . . . any ideas, inventions, systems,

                                   5   methods, technologies, devices, computer programs, software, products, or concepts that form the

                                   6   bases of the [Cyber Patents] or the technology described therein.” (Dkt. No. 3 at 13.) Palantir

                                   7   contends that Mr. Abramowitz did not produce any documents responsive to this request.

                                   8   Nonetheless, in the German Proceedings he has argued that the “concept” underlying the Cyber

                                   9   Patents is derived from his invention of the Bond Patent, a patent not at issue in the German

                                  10   Proceedings. In particular, Mr. Abramowitz explains:

                                  11                   Defendant filed a patent application regarding his invention to use
                                                       real-time data to dynamically price bonds. He applied this concept in
                                  12                   further patent applications also on cyber insurance, cyber security,
Northern District of California
 United States District Court




                                                       drug discovery and other industries where real-time analysis of data
                                  13                   could be helpful. That is a strategy that Defendant’s patent lawyer—
                                                       John Squires (to whom we shall return to below) — has used
                                  14                   successfully in the past with other inventors whose professional
                                                       backgrounds lie in business rather than in a technical field.
                                  15
                                       (Dkt. No. 78-1 at 3 ¶ 3; see also 78-1 at 4 ¶ 33 (the concept of the Cyber Patents “was also
                                  16
                                       already the concept of Defendant’s earlier application from March 2014”); id. at 5-6 ¶¶ 61-68
                                  17
                                       (explaining that the idea underlying the Cyber Patents came from the Bond Patent and quoting
                                  18
                                       from portions of the Bond Patent).)
                                  19
                                                Palantir has the bond application—the document upon which Mr. Abramowitz relies in the
                                  20
                                       German Proceedings to show the “concept” or “idea” behind the Cyber Patents. It appears to
                                  21
                                       contend, however, that Request 2(a) covers all documents related to the Bond Patent. The Court is
                                  22
                                       not persuaded. The nature of Palantir’s Request 2(a) is that rather than specifically requesting
                                  23
                                       identified documents, it essentially asks Mr. Abramowitz for the documents which he contends
                                  24
                                       reflect the idea, concept or technology for the Cyber Patent. Mr. Abramowitz identifies only the
                                  25
                                       bond application as reflecting the idea or concept for the Cyber Patent.1 Thus, that is the only
                                  26

                                  27   1
                                         He also identifies communications with his patent counsel as discussing the idea behind his
                                  28   Cyber Patents. Those communications are addressed below in the context of the waiver of the
                                       attorney-client privilege.
                                                                                       2
                                          Case 3:18-mc-80132-JSC Document 82 Filed 09/11/20 Page 3 of 5




                                   1   document responsive to Request 2(a). The analysis would be different if Palantir had made a

                                   2   section 1782 application seeking the documents underlying the bond application, but that is not the

                                   3   application before the Court.

                                   4      II.      Waiver of Attorney-Client Privilege

                                   5            Palantir also contends that Mr. Abramowitz has impliedly waived the privilege as to

                                   6   responsive documents that he withheld on grounds of attorney-client privilege. In particular,

                                   7   Palantir contends that Mr. Abramowitz waived the privilege by using his communications with his

                                   8   patent attorney John Squires in the German Proceedings while at the same time refusing to

                                   9   produce those same communications in the 1782 proceedings.

                                  10            “The privilege which protects attorney-client communications may not be used both as a

                                  11   sword and a shield. Where a party raises a claim which in fairness requires disclosure of the

                                  12   protected communication, the privilege may be implicitly waived.” Chevron Corp. v. Pennzoil
Northern District of California
 United States District Court




                                  13   Co., 974 F.2d 1156, 1162 (9th Cir. 1992); see also Apple Inc. v. Samsung Elecs. Co., 2015 WL

                                  14   3863249, at *7 (N.D. Cal. June 19, 2015) (“The [fairness] principle is often expressed in terms of

                                  15   preventing a party from using the privilege both as a shield and a sword … this means that parties

                                  16   in litigation may not abuse the privilege by asserting claims the opposing party cannot adequately

                                  17   dispute unless it has access to the privileged materials.”). Mr. Abramowitz, as the party asserting

                                  18   the privilege, bears the burden of proving that the privilege has not been waived. See Weil v.

                                  19   Investment/Indicators, Research and Management, Inc., 647 F.2d 18, 25 (9th Cir. 1981).

                                  20            Palantir contends that Mr. Abramowitz has put his communications with his patent

                                  21   attorney John Squires at issue “by relying on that correspondence (and by designating his attorney

                                  22   as a witness) to support his inventorship claim at trial and to rebut Palantir’s contention that

                                  23   Abramowitz has no documents to demonstrate his invention of the relevant technologies.” (Dkt.

                                  24   No. 81 at 3 (citing 78-1 at ¶¶ 154-55 and ¶ 157).)

                                  25      In his rejoinder in the German Proceedings Mr. Abramowitz wrote:

                                  26                   In 2013, Defendant and John Squires discussed Defendant’s ideas for
                                                       using dynamic real-time information, in particular to provide dynamic
                                  27                   bond ratings. Based upon the inventions discussed at a meeting in
                                                       November 2013, on March 5, 2014 Mr. Squires initially filed
                                  28                   Defendant’s first patent application, the application US ‘766
                                                                                          3
                                          Case 3:18-mc-80132-JSC Document 82 Filed 09/11/20 Page 4 of 5



                                                      discussed above in section 2.2.3.
                                   1
                                                      Accordingly, Defendant already had the underlying concept of the
                                   2                  Applications in Suit in his hands for a long time and developed this
                                                      to the subject matter of the priority application together with his
                                   3                  patent attorney and the patent attorney’s technically qualified staff.
                                   4                  Evidence: Testimony by John A. Squires

                                   5   (Dkt. No. 78-1 at 9 ¶¶ 154, 155.) Mr. Abramowitz also wrote:

                                   6                  The documents confirming this development of the subject matter of
                                                      the Applications in Suit did not have to be disclosed in the Sec. 1782
                                   7                  discovery proceedings since they are subject to the attorney-client
                                                      privilege. It is incorrect to allege that Defendant did not develop the
                                   8                  subject matter of the Applications in Suit himself. Disclosing these
                                                      documents in the present proceedings could expose Defendant to
                                   9                  further abusive procedural claims by Plaintiff in the USA. We are
                                                      therefore reserving the right to disclose these documents only at the
                                  10                  hearing, if necessary.
                                  11   (Id. ¶ 157.)

                                  12           As a preliminary matter, Mr. Abramowitz does not contest that he can impliedly waive the
Northern District of California
 United States District Court




                                  13   attorney-client privilege he claimed in this section 1782 proceeding by invoking those same

                                  14   privileged communications in the German Proceedings. That said, the Court finds that Mr.

                                  15   Abramowitz has waived the privilege with respect to the 2013 communications he had with Mr.

                                  16   Squires regarding his “ideas for using dynamic real-time information, in particular to provide

                                  17   dynamic bond ratings.” (Id. at ¶ 154.) He referred to those communications in his rejoinder and is

                                  18   relying on them to prove that he developed the idea that he contends motivates the Cyber

                                  19   Patents—dynamic real-time information—before meeting with Palantir. Indeed, he admits that

                                  20   Mr. Squire will testify to those communications. (Dkt. No. 81-1 at 9 ¶ 24.) In fairness, Palantir

                                  21   should be privy to any written communications on the same subject to test whether, in fact, in

                                  22   2013 Mr. Squires discussed that idea with Mr. Abramowitz. Accordingly, to the extent any

                                  23   communications were withheld on privilege grounds they should be produced as responsive to

                                  24   Request 2(a) as Mr. Abramowitz contends they reflect the idea or concept behind the Cyber

                                  25   Patents.

                                  26           The Court also finds, however, that Mr. Abramowitz has met his burden of showing that he

                                  27   has not waived his other communications with his counsel. After reviewing the rejoinder, the

                                  28   Court agrees with Mr. Abramowitz’s characterization of paragraph 157. He is not relying on the
                                                                                          4
                                          Case 3:18-mc-80132-JSC Document 82 Filed 09/11/20 Page 5 of 5




                                   1   communications with his counsel to show inventorship by that paragraph. While the last sentence

                                   2   of paragraph 157 suggests that he may, in the future, rely on those communications to prove his

                                   3   inventorship, if such a last-minute waiver of privilege sandbags Palantir that is a matter for the

                                   4   German court to address, not this Court.

                                   5          Mr. Abramowitz shall produce any withheld communications in accordance with this

                                   6   Order on or before September 18, 2020.

                                   7          This Order disposes of Docket No. 78, 79, and 81.

                                   8          IT IS SO ORDERED.

                                   9   Dated: September 11, 2020

                                  10

                                  11
                                                                                                     JACQUELINE SCOTT CORLEY
                                  12                                                                 United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         5
